Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/9/2020.   
Claims 1-10 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by IMAIZUMI et al (WO 2017115669 A1, IDS).   
As for claim 1, IMAIZUMI discloses an electric actuator comprising an electric motor (11) and a wireless data exchange module (4).   
As for claim 2, IMAIZUMI discloses the electric actuator according to claim 1, wherein the electric motor is a brushless motor or an asynchronous motor (Figs. 2-3).   
As for claim 3, IMAIZUMI discloses the electric actuator according to claim 1 further comprising an electronic controller (ESC: Electronic Speed Controller) 
As for claim 4, IMAIZUMI discloses the electric actuator according to claim 1, further comprising an encoder (70) adapted to determine the position of a rotor (20) of the electric motor relative to a corresponding stator (30).  
As for claim 5, IMAIZUMI discloses the electric actuator according to claim 4, wherein said encoder (70) is connected to the electronic controller (60), which is configured to control the electric current transferred to the electric motor (11) based on the rotor position detected by the encoder (70).  
As for claim 6, IMAIZUMI discloses the electric actuator according to claim 4, further comprising a battery (3) suitable for supplying the encoder (70).  
As for claim 7, IMAIZUMI discloses the electric actuator according to claim 1, further comprising at least one main battery (3) suitable for supplying the electric motor (11).  

Claims 1 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CHAN et al (US 20170015414 A1).  
As for claim 1, CHAN discloses an electric actuator comprising an electric motor [0011, 0113-0115, 0191-0192, 0204] and a wireless data exchange module [0238-0245].   
As for claim 7, CHAN discloses the electric actuator according to claim 1, further comprising at least one main battery suitable for supplying the electric motor [0011, 0115, etc.].  

As for claim 9, CHAN discloses the electric actuator according to claim 8, CHAN teaches further comprising an electric power receiver (C) connected to the main battery and capable of connecting wirelessly with a corresponding electric power transmitter (W) thereby obtaining a wireless charging system of the main battery [0017-0018, 0033, 0123, etc.].   
As for claim 10, CHAN discloses the electric actuator according to claim 9, wherein said wireless charging system is an inductive system or a capacitive system [0123, 0206].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over IMAIZUMI (IDS) in view of BOSS et al (US 20180150072 A1).  
As for claim 8, IMAIZUMI failed to explicitly disclose the electric actuator according to claim 7 wherein the main battery is rechargeable.  It is well-known in the art being a rechargeable battery for such products in the market. Supporting reference, BOSS discloses wherein the main battery (116) is rechargeable [0005, 0068]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reuse of battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834